BLAIR, Justice.
Appellees suggest that this court is without jurisdiction in this case because the judgment appealed from is not a final judgment, but as appears from its face it is merely an interlocutory judgment. The decree shows that a judgment by default was rendered against three of the defendants with writ of inquiry; and that upon a hearing of the writ of inquiry the amount of the judgment was determined as against these three defendants; but the judgment further provided as follows; “And it is further ordered by the court that this cause remain on the docket * * * f01. a determination of the rights existing between the plaintiff Lloyd Southwest Insurers and said remaining defendants Elliott Jones and Lloyds America.”
It is manifest from the foregoing recitals of the judgment that the case against all defendants was not concluded, and the law is well settled that a default judgment against some of the defendants is not final until the conclusion of the case against their code-fendants. Buttrill v. Occidental Life Ins, Co. (Tex. Civ. App.) 45 S.W.(2d) 636; Merchants’ Produce Co. v-. Culpepper (Tex. Civ. App.) 247 S. W. 651.
The appeal will be dismissed.
Appeal dismissed.